Citation Nr: 1731445	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  09-49 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to August 1979.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  They have since been transferred to the RO in Phoenix, Arizona.  

In May 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the claims file.  These matters were last before the Board in July 2016, when they were remanded for additional development.  

The Board notes that in February 2017, during the pendency of the appeal, the RO increased the rating for the Veteran's right lower extremity radiculopathy from 10 to 20 percent, effective December 21, 2016, the date of a VA medical opinion that addressed the nature and severity of his disability for purposes of determining entitlement to a TDIU.  As a 20 percent rating for radiculopathy is not the maximum schedular rating that can be assigned for this disability, the RO included the issue of entitlement to a rating in excess of 20 percent for radiculopathy of the right lower extremity in the February 2017 SSOC addressing the instant claims on appeal.  While a claim for a TDIU is part and parcel of an increased rating claim where a claimant asserts that his service-connected disabilities prevent him from working, see Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009), there is no legal basis for adding increased rating claims to a pending appeal regarding entitlement to a TDIU.  As such, the Board does not have jurisdiction to consider the issue of entitlement to an increased rating for right lower extremity radiculopathy, where, as here, there is no indication that an appeal of this issue has been initiated or perfected.  See 38 C.F.R. § 20.200.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran had a diagnosis of arthritis of the cervical spine within a year of separation from active service.  

2.  The preponderance of the evidence is against a finding that the Veteran's cervical spine disability, diagnosed as degenerative disc disease of the cervical spine, initially manifested in service or is otherwise etiologically related to active military service.  

3.  For the duration of the appeal, the Veteran's service-connected disabilities have met the schedular criteria for a TDIU, and there is at least an approximate balance of positive and negative evidence as to whether the Veteran's service-connected disabilities have rendered him unable to secure or follow substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for the Veteran's cervical spine disability, diagnosed as degenerative disc disease of the cervical spine, have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

2.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.340, 3.341, 4.3, 4.16 (2016).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Compliance

The Board previously remanded the Veteran's claims for additional development in July 2016.  Specifically, the Veteran's claims were remanded to attempt to obtain any outstanding treatment records from various VA Medical Centers (VAMC).  The Veteran's claims were also remanded to afford him VA examinations to address the nature and etiology of his claimed cervical spine disability, in addition to the current severity of his service-connected disabilities.  

Following the Board's remand order, outstanding VA treatment records were obtained from the Biloxi, Mississippi; El Paso, Texas; Phoenix, Arizona; San Antonio, Texas; and San Diego, California VAMCs.  The Board notes that although the Veteran had indicated prior treatment at the Edinburg, Texas VAMC, a December 2016 report of general information reflects that there were no records to obtain, as there was no indication of the Veteran in the Texas Coastal Bend/Edinburg, Texas VAMC system.  The Veteran was also afforded a VA hearing loss/tinnitus and VA back/neck conditions examinations in October 2016, and the examiners rendered supplemental opinions in December 2016 addressing the functional impact of his disabilities.  In light of the history detailed above, the Board finds substantial compliance with its prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (providing that the Board errs as a matter of law when it fails to ensure compliance with its prior remand instructions).  

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Here, the RO provided pre-adjudication notice, by letter, in January 2008.  Thus, the Board finds that VA has fulfilled its duty to notify the Veteran.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  Service treatment records, post-service VA and identified private medical treatment records, and lay statements have been associated with the record.  In addition, the Veteran was afforded a VA general medical and audiological examination in May 2008, a VA peripheral nerves examination in September 2008, and VA hearing loss/tinnitus and VA back/neck examinations in October 2016.  Finally, additional VA medical opinions addressing the functional impact of the Veteran's service-connected disabilities were obtained in December 2016.  

The Board observes that following its July 2016 remand order, the Veteran was sent a letter in August 2016 asking that he identify any medical treatment providers and complete authorization release forms to allow VA to attempt to obtain any outstanding records on his behalf.  In response, the Veteran submitted photographs of neck-related items that he had previously been given in the 1980s, along with a VA Form 21-4142a, which referred to the photographs and appeared to authorize VA to obtain treatment records from the William Beaumont Army Medical Center in Fort Bliss, Texas, and the Presidio Medical Facility dispensary in San Francisco, California.  A September 2016 report of general information reflects that the AOJ contacted the Veteran to clarify whether the Veteran was requesting that VA obtain treatment records from these facilities.  According to the report of general information, the Veteran stated that there were no additional documents to obtain, and that he was only submitting the photographs.  The Veteran was informed that his VA examinations were in the process of being scheduled and that the AOJ would move onto the next phase of development, with which the Veteran agreed.  

As the Veteran has not identified any additional relevant evidence concerning his claims, the Board concludes that no further assistance in developing pertinent facts is required for VA to comply with its duty to assist.  




III.  Entitlement to Service Connection

	Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered, or disease contracted, in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

To establish a right to compensation for a present disability, a veteran must generally show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting from disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted on a presumptive basis for certain chronic diseases, including arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within a year after separation from active service.  See 38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  

Determinations regarding service connection are based on a review of all of the evidence of record, including pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering evidence and determining its probative value, VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469 (providing that "competency" is a "legal concept determining whether testimony may be heard and considered by the trier or fact" and that "credibility" is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").  

	Factual Background

The Veteran contends that he is entitled to service connection for a cervical spine disability resulting from an in-service automobile accident that occurred in August 1975.  As gathered from various statements from the Veteran, such as those dated in May 2008, June 2009, December 2009, August 2012, in addition to his May 2016 hearing testimony, he maintains that he sustained a neck injury when a vehicle he was in rolled over during a military exercise.  According to the Veteran, the vehicle flipped completely over and threw him, in addition to all of the other occupants, out of the vehicle.  The Veteran remembers landing on his head and waking up in a field ambulance that was unable to find the field hospital.  The Veteran maintains that he became very cold and requested to be taken back to headquarters.  Upon arriving back at headquarters, the Veteran was given some pain medication and was told to report to the hospital the next day.  However, as the Veteran had a meeting scheduled the next day, for which he felt well enough to attend, he did not report to the hospital.  The Veteran asserts that following the accident, his neck condition steadily deteriorated.  The Veteran has indicated that he first received treatment for his cervical spine condition in the 1970s and was simply given pain medication, and that due to the increasing severity of his symptoms, he began getting treatment for chronic neck pain in or around 2006.  

A January 1967 report of medical history on entrance into service reflects that the Veteran denied any history of arthritis or rheumatism, or any bone, joint, or other deformity.  In a corresponding report of medical examination, in addition to a June 1970 periodic report of medical examination, the Veteran's neck, as well as his spine and other musculoskeletal system, were clinically evaluated as normal.  In addition, there were no cervical spine-related defects or diagnoses listed.  

In a September 1975 report of medical history for the purpose of nuclear surety, the Veteran affirmed a history of recurrent back pain associated with a 1970 back surgery and subsequent crushed disc pain.  However, he denied any history of arthritis, rheumatism, or bursitis, or any bone, joint, or other deformity.  In a corresponding report of medical examination, as well as a periodic report of medical examination dated in September 1978, the Veteran's neck and spine/other musculoskeletal system were clinically evaluated as normal, and there were no listed defects or diagnoses pertaining to the Veteran's cervical spine.  

In an August 1979 report of medical history on separation from service, the Veteran affirmed a history of recurrent back pain associated with his 1970 laminectomy, and he continued to deny any history of arthritis, rheumatism, or bursitis, or any bone, joint, or other deformity.  The Veteran's neck and spine/other musculoskeletal systems were clinically evaluated as normal in his separation examination report.  An August 1979 statement of medical condition provides that the Veteran underwent his separation examination more than three days prior to departure, and to the best of the Veteran's knowledge, there was no change to his medical condition since.  

Medical records from private neurologist K. Zolfoghary and Providence Memorial Hospital dated in 1986 reflect treatment for a herniated L-5 disc and radiculopathy.  

A June 2001 report of medical history for purpose of Air Force Class III clearance indicates that the Veteran denied any history of arthritis, rheumatism, or bursitis, or any history of bone, joint, or other deformity.  The Veteran's neck, in addition to his spine/other musculoskeletal system, was clinically evaluated as normal.  There were no noted defects or diagnoses pertaining to the Veteran's cervical spine.  

In July 2002, private physician Dr. Sherman wrote a letter pertaining to a worker's compensation claim, which provides that he saw the Veteran in May 2002 for injuries sustained when he hit the back of his head at work.  The Veteran felt severe pain radiating into his shoulder, and he had diminished range of motion of the neck.  An X-ray and an MRI of the Veteran's cervical spine showed C5-6 disc and spur disease, in addition to C6-7 narrowing of the disc space.  According to the letter, the Veteran continued to have pain related to his cervical disc disease and required further work-up, to include consultation with a neurosurgeon.  The Board observes that in a May 2014 statement, the Veteran provided that when he was examined by Dr. Sherman, he told Dr. Sherman that the work injury was an aggravation of a pre-existing condition that he sustained in the Army.  

According to an August 2007 VA primary care note, the Veteran complained of neck pain and limited range of motion.  The assessments included neck pain.  A September 2007 private MRI of the Veteran's cervical spine showed multilevel cervical spondyloses, greatest at C5-6 and C6-7; foraminal narrowing at C4-5, C5-6, and C6-7; and mild spinal canal stenosis at C5-6 and C6-7.  

At an October 2007 VA primary care treatment, the Veteran complained of neck pain, and he was assessed with cervical degenerative joint disease.  The Veteran was referred to VA orthopedic surgery, and a November 2007 treatment record provides that the Veteran had chronic cervical pain, intermittent upper extremity radiculopathy, and limited range of motion.  The diagnosis was multilevel spinal canal and neural foraminal stenosis as per MRI.  It was noted that the treating physician and the Veteran discussed options for management, indication for epidural steroid, and surgical intervention.  With respect to this November 2007 VA orthopedic surgery note, the Board observes that in an August 2012 statement, the Veteran reported that the treating physician's first question after seeing the MRI results was whether the Veteran had ever been in a car accident.  The Veteran reportedly told the treating physician that he had been involved in a rollover accident in the middle 1970s while on active duty, to which the physician's response was, "well, that would explain the neck, then."  

Buddy statements from retired Colonels C.R. and J.M. were received in May 2008.  C.R. wrote that he was an operations officer and that while he was on duty at the Battalion Operations Center in late 1975, they received information that some members of the 6th ADA Group were involved in an accident.  C.R. provided that he later learned that the Veteran was among the injured personnel.  C.R. did not recall the details of the accident, other than reports of a vehicle overturning in a ditch at night, nor did he recall the extent of the Veteran's injuries.  

J.M. wrote that he was with the Veteran during the reported motor vehicle accident.  J.M. wrote that approximately five or six service members were driving under blackout conditions and that the jeep turned upside down.  According to J.M., each of the passengers, except for the Veteran, were "somewhat shook, but otherwise alright."  According to J.M., the Veteran had a lot of pain and was picked up to be taken to a hospital.  The other passengers of the car walked to headquarters from the accident.  Approximately an hour later, the Veteran appeared at headquarters and mentioned that he had been driven around the range area by personnel, but the field hospital site was not found.  J.M. was unsure when, or if, the Veteran was able to have his neck examined during the remainder of the exercise.  

At the May 2016 Board hearing, the Veteran's spouse testified that the Veteran first started receiving treatment for his neck in the 1970s and that his condition has slowly worsened.  She also described receiving a message from a colonel in 1975, when she was told that the Veteran had been involved in a rollover accident.  

In September 2016, the Veteran submitted images of items, such as neck pillows and cushions, which were dispensed to him in the 1980s for inability to sleep due to chronic neck pain, neck pain relief, and neck stability.  

The Veteran was afforded a VA neck examination in November 2016.  The Veteran reported constant pain, in addition to functional loss of the cervical spine.  He had no history of neck surgery and was taking various medications on an as-needed basis.  The Veteran reported that he injured his neck during the August 1975 motor vehicle accident.  The examiner conducted range of motion studies, muscle strength testing, reflex examinations, and sensory examinations.  It was noted that the Veteran used a soft collar on an occasional basis for neck pain.  The examination report referenced MRI and X-ray reports of the Veteran's neck, which showed multilevel spondylosis of the cervical spine, including evidence of C5-6 degenerative disc disease and facet hypertrophy from C4-5 down through the C6-7 levels, but no acute osseous abnormality.  

The examiner gave a diagnosis of cervical disc disease and opined that it was less likely than not that the Veteran's current neck condition was related to his active duty service, to include as due to the 1975 motor vehicle accident.  The examiner provided that based on a review of the Veteran's service treatment records, there was no mention of neck pain in a September 1975 report of medical history.  Instead, there was only a report of back pain.  There were also no reports of neck pain in the Veteran's separation physical reports.  The examiner reviewed the May 2008 buddy statements noted above and noted that C.R. did not recall the details of the accident or the extent of the Veteran's reported injuries.  The examiner also highlighted the fact that J.M. wrote that all of the passengers were somewhat shook but otherwise alright, except for the Veteran, and that J.M. was not sure of when, or if, the Veteran was able to have his neck examined during the remained of the exercise.  The examiner therefore opined that it was less likely than not that the Veteran's neck pain was a continuation of the neck pain he reportedly had in the military, or that it was otherwise related to the motor vehicle accident.  

	Legal Analysis

As an initial matter, although the Veteran has been diagnosed with degenerative disc disease of the cervical spine, there is no indication in the record of arthritis prior to 2002.  Because the record does not establish that the Veteran had arthritis involving his cervical spine within one year from the date of separation from service, presumptive service connection is not warranted.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

As noted above, to establish service connection on a direct basis, there must be evidence of: an in-service incurrence or aggravation of a disease or injury, a current disability, and a nexus between the disability and the Veteran's active service.  See Shedden, 381 F.3d at 1167.  Given the Veteran's documented diagnosis of degenerative disc disease of the cervical spine, the element of a current disability has been met.  Nevertheless, when considering the pertinent evidence in light of the above-noted legal authority, the Board finds that service connection is not warranted for the Veteran's cervical spine disability, as the weight of the evidence is against a finding that it was caused by, or is otherwise etiologically related to, his active military service.  

While the Veteran contends that his cervical spine disability is the result of his active duty service, this assertion is inconsistent with other, more probative evidence of record, particularly, the October 2016 VA examination report.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

As detailed above, the October 2016 VA examiner opined that it was less likely than not that the Veteran's current cervical spine disability was caused by, or otherwise related, to his active military service, to include the August 1975 motor vehicle accident.  In rendering his opinion, the examiner considered the Veteran's current condition, the Veteran's contention that his disability was due to the in-service accident, and the buddy statements from C.R. and J.M. regarding their recollection of the accident.  However, as noted by the examiner, C.R. indicated that he did not recall the details of the accident nor the extent of the Veteran's reported injuries.  The examiner also highlighted J.M.'s representation that, aside from the Veteran, all of the other passengers were somewhat shook, but otherwise alright.  In addition, J.M. was not sure when, or if, the Veteran had his neck examined during the remainder of the exercise.  The examiner also stressed that following the accident, the Veteran did not report any neck pain in a September 1975 report of medical history or at his separation physical in August 1979.  From a review of the examination report, the examiner conducted an examination of the Veteran and gave an etiological opinion based on current medical findings, pertinent medical history, multiple lay reports, and the examiner's medical knowledge and skill.  In light of the examiner's opinion and his rationale, the Board finds the examiner's opinion to be highly probative, and it weighs against a finding that the Veteran's current cervical spine disability is related to his active military service.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).  

In addition to the October 2016 examiner's opinion and rationale, the Board finds significant that there is no documented treatment regarding cervical spine issues prior to July 2002, when the Veteran complained of neck-related pain following an injury sustained at work.  Evidence of a prolonged period between discharge from active service and the medical documentation of a claimed disability may be considered as evidence against a claim of entitlement to service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this regard, the Board recognizes that the Veteran has asserted continuity of symptomatology since service, including representations that he obtained pain medication in the 1970s for his neck condition, that he obtained neck collars or cushions in the 1980s, and that the 2002 work-related injury aggravated a pre-existing condition sustained during active military service.  However, the Board finds compelling that in a June 2001 report of medical history, the Veteran denied any history of painful joints; arthritis, rheumatism, or bursitis; or any bone, joint, or other deformity.  Moreover, the Veteran's neck and spine/other musculoskeletal system were clinically evaluated as normal in the June 2001 report of medical examination, and there were no neck-related defects or diagnoses noted.  As such, the Veteran's contentions regarding continuity of symptomatology are outweighed by other objective medical evidence of record.  See Caluza, 7 Vet. App. at 511; Curry v. Brown, 7 Vet. App. 59, 67-68 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date).  Given that the weight of the evidence is against a finding that the Veteran's current cervical spine disability is related to his active military service, and the fact that there is no competent opinion that suggests that his disability is related to his active military service, entitlement to service connection is not warranted.  

In reaching this conclusion, the Board has carefully considered the Veteran's assertions and notes that there is no indication that the Veteran has medical training or expertise.  Thus, as a lay witness, the Veteran is competent to report on factors such as his medical history and observable symptomatology.  See, e.g., Layno, 6 Vet. App. at 469-70 (noting that personal knowledge is "that which comes to the witness through the use of his senses-that which is heard, felt, seen, smelled, or tasted").  Further, the Board has no reason to doubt that the Veteran was involved in an in-service motor vehicle accident or that he has had a history of neck pain.  Nevertheless, determining the potential cause of degenerative disc disease is beyond the scope of lay observation, and as such, a determination as to the etiology of the Veteran's cervical spine disability requires specialized training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing that the question of whether lay evidence is competent and sufficient is an issue of fact that is to be addressed by the Board); Layno, 6 Vet. App. at 469-70.  As such, the Veteran's lay assertions do not constitute competent evidence concerning the etiology of his cervical spine disability.  See 38 C.F.R. § 3.159(a)(1) ("Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.").  Moreover, the only competent etiological opinion of record provides that there is no nexus between the Veteran's service and his current cervical spine disability, and this opinion was based on relevant evidence of record, physical examination of the Veteran, and the examiner's medical knowledge and skill.  

In this regard, the Board acknowledges the Veteran's August 2012 assertion that the VA orthopedic surgeon who treated him in November 2007 asked whether he had ever been in a car accident, and, upon learning of the 1975 in-service motor vehicle accident, stated that the accident "would explain the neck."  However, the November 2007 VA orthopedic surgery note contains no indication that the treating provider attributed the Veteran's cervical condition to a motor vehicle accident or to his active military service.  See Caluza, 7 Vet. App. at 511; Curry, 7 Vet. App. at 68.  Moreover, there is no indication that this orthopedic surgeon reviewed the Veteran's service treatment and post-service treatment records, which as discussed above fail to support any in-service neck injury resulting from the 1975 in-service accident.  As there is no objective evidence of record to support the Veteran's assertion regarding this treatment specifically, or any objective evidence that otherwise tends to suggest that the Veteran's cervical spine disability might be related to his active military service, the evidence weighs against the Veteran's claim, and service connection is not warranted.  

In summary, the competent medical evidence of record weighs against a finding that a nexus exists between the Veteran's cervical spine disability and his active military service.  Additionally, presumptive service connection for arthritis is not warranted, as there is no evidence of arthritis within one year of the Veteran's active service.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, that doctrine does not apply, and the Veteran's claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

IV.  Entitlement to a TDIU

	Legal Criteria

It is the established policy of VA that all veterans who are unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15.  

"Substantially gainful" employment is employment that is "ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991) (adding that the definition of substantially gainful employment suggests a living wage).  Marginal employment is not considered substantially gainful employment.  See 38 C.F.R. § 4.16(a); see also Moore, 1 Vet. App. at 358 ("The ability to work only a few hours a day or only sporadically is not the ability to engage in substantially gainful employment.").  

A TDIU may be assigned if the schedular rating is less than total when it is found that the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See §§ 38 C.F.R. 3.340, 3.341, 4.16(a).  If there is only one such service-connected disability, it must be ratable at 60 percent or more.  38 C.F.R. § 4.16(a).  If there are two or more such disabilities, at least one disability must be rated at 40 percent or more, and there must be sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  Id.  Where applicable, disabilities resulting from a common etiology are considered a single disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  

Where the schedular criteria set forth above are not met, but a veteran is nonetheless found to be unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  

Finally, a TDIU claim presupposes that the rating for the service-connected condition is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider.  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  Thus, in evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341(a), 4.16, 4.19.  

	Factual Background

The Veteran contends that he is entitled to a TDIU.  As reflected in his December 2007 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, the Veteran contends that his service-connected low back and bilateral lower extremity radiculopathy disabilities prevent him from being able to secure or to follow substantially gainful employment.  

According to his application, the Veteran's last employer was the Army, for which he worked from 1981 to 2005 doing "intel" work.  The Veteran indicated that he left this position due to his disability and that he had not tried to obtain employment since becoming too disabled to work.  In his application, the Veteran did not specifically indicate whether he completed high school or college.  

The Veteran is service-connected for residuals of a herniated nucleus pulposus of the lumbosacral spine, rated at 10 percent as of August 11, 1979, and 60 percent from June 24, 2002; radiculopathy of the right lower extremity (associated with residuals of a herniated nucleus pulposus of the lumbosacral spine), rated at 10 percent disabling as of March 23, 2006, and 20 percent from December 21, 2016; radiculopathy of the left lower extremity (associated with residuals of a herniated nucleus pulposus of the lumbosacral spine), rated at 10 percent disabling since December 21, 2007; bilateral hearing loss, rated non-compensable since August 11, 1979; and tinnitus, rated at 10 percent since June 24, 2002.  As pertinent here, the Veteran's combined schedular evaluation as been 70 percent since March 23, 2006, and it has been 80 percent since December 21, 2016.  As such, the Veteran's service-connected disabilities have met the percentage rating standards for a schedular TDIU throughout the pendency of the appeal.  See 38 C.F.R. § 4.16(a).  However, although the Veteran meets the threshold requirement for obtaining a schedular TDIU, the Board must consider whether his service-connected disabilities have precluded him from securing or following any substantially gainful employment.  See 38 C.F.R. §§ 3.341, 4.16(a); see also Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The Veteran was afforded a VA general medical examination in May 2008 that pertained to his low back, right lower extremity radiculopathy, bilateral hearing loss, and tinnitus disabilities.  With respect to his low back and right lower extremity radiculopathy disabilities, the Veteran reported a constant, mild, dull pain involving the lower lumbar region that was non-radiating.  He maintained that he would have flare-ups that involved moderately-severe aching that radiated to the buttocks and both knees.  He also reported numbness in several of his toes bilaterally.  He stated that flare-ups were precipitated by prolonged driving, mowing the lawn, or lifting objects more than 20 pounds, and that symptoms were alleviated by taking medications.  With respect to medication, the Veteran was taking tramadol for his low back disability, and he reported that it caused drowsiness and lightheadedness.  The Veteran maintained that in his usual occupation, he would sit for more than three hours, and he reported that he would have to get up and walk around.  As for activities of daily living, the Veteran stated that he had problems tying shoes on account of his low back disability.  

The examiner opined that the Veteran's low back and right lower extremity radiculopathy disabilities would have a severe effect on physical employment, but that they would have a mild effect on sedentary employment.  The examiner also opined that there was mild to moderate functional impairment secondary to the Veteran's disabilities during acute flares.  

As for the Veteran's bilateral hearing loss, he reported difficulty hearing and understanding speech in normal conversation, especially when background noise was present.  The Veteran's right ear exhibited hearing within normal limits from 500 to 3000 Hz, and severe sensorineural hearing loss at 4000 Hz.  Audiometric testing of his left ear showed hearing within normal limits from 500 to 2000 Hz, and moderate to severe sensorineural hearing loss at 3000 and 4000 Hz.  The examiner wrote that the Veteran's hearing loss should not restrict his ability to be employed in any occupation other than those requiring careful listening such as telephone or security work, or environments where he needs to be able to distinguish high frequency sounds.  The examiner added that while appropriate hearing aids might improve his employability, his occupational choices would still be limited by his high frequency hearing loss.  

With respect to the Veteran's tinnitus, he reported constant soft ringing in the background.  The severity of his tinnitus was characterized as mild, and it was noted that it did not affect the Veteran's daily activities.  

The Veteran was afforded a VA peripheral nerves examination in September 2008 that pertained to his left lower extremity radiculopathy disability.  The Veteran reported episodes of left leg pain, which he rated a three on a scale of ten, two to three times per week for between two and three hours.  The pain was precipitated by walking for more than one mile, lifting more than 40 pounds, sitting for more than 15 minutes, and cold weather.  The Veteran took various medications to alleviate his pain, including tramadol, methocarbamol, and nabumetone, and it was noted that his tramadol caused drowsiness.  The examiner did not offer any opinion as to the functional impact of the Veteran's disability.  

At the May 2016 Board hearing, the Veteran reported that his right calf muscle was atrophied to the point where he could not place his foot down without injuring it, and his right leg hurt when walking or standing.  He characterized his radiculopathy as "extreme" and maintained that it was aggravated by driving or sitting for any length of time.  The Veteran suggested that he was unable to drive on account of his right lower extremity radiculopathy because he was unable to properly use the gas or brake pedals of a car.  He also stated that his foot "fails" when climbing stairs and that he is generally unable to perform "any kind of useful work" due to falling associated with his radiculopathy.  The Veteran stated that he was on multiple pain medications for his service-connected low back and radiculopathy disabilities, and according to the Veteran, the combined use of these medications makes him a "zombie," and renders him unable to function.   

The Veteran testified that at his last position, his work primarily involved working on a computer, as he worked in intelligence.  While his job did not require a significant amount of walking, the Veteran reported that he would have to get up and walk around to alleviate the pain associated with his radiculopathy.  

The Veteran was afforded VA back and hearing loss examinations in October 2016, and both examiners prepared supplemental medical opinions in December 2016.  As reflected in the VA back examination report, the Veteran reported flare-ups of his condition, during which he has difficulty sitting for more than five to ten minutes.  The reported functional loss associated with his low back and radiculopathy disabilities was difficulty with prolonged sitting and driving.  The Veteran was taking meloxicam, tramadol, and robaxin for his condition.  

The examiner performed range of motion testing, which showed decreased range of motion that contributed to a functional loss.  According to the back examination report and supplemental medical opinion, the Veteran showed symptoms of right lower extremity radiculopathy.  It was specifically noted that there was no pain, but that he had chronic weakness in his right lower leg.  The severity was noted to be moderate.  The Veteran did not report any left leg radiculopathy symptoms.  As for the use of any assistive devices, the Veteran occasionally used a cane for prolonged walking.  It was noted that the Veteran had muscle atrophy in his right lower extremity.  Specifically, while the Veteran's right leg measured 33 centimeters below the tibial tubercle at the calf, the left leg measured 36 centimeters.  

As for the functional impact of the Veteran's low back and radiculopathy disabilities, the examiner noted that the Veteran last worked ten to twelve years ago as an intelligence specialist for the government and that he had difficulty with prolonged sitting, as well as prolonged walking.  As reflected in the October 2016 back examination report and December 2016 medical opinion, the examiner opined that currently, the Veteran's low back and radiculopathy disabilities would pose a moderate impact on his occupational functioning.  Specifically, the Veteran would have difficulties with positions that would require more than mild amounts of walking and standing, mild amounts of lifting, and more than moderate amounts of sitting.  The examiner wrote that if the Veteran did have a sedentary position, he should be afforded the opportunity to change positions frequently and have ergonomic modifications, such as an ergonomic chair and sit-stand desk.  

According to the October 2016 VA hearing loss and tinnitus examination report, the Veteran's pure tone thresholds in the right ear averaged 50 decibels, and pure tone thresholds in the left ear averaged 56 decibels.  As to the impact of the Veteran's hearing loss on his ordinary condition of daily life, to include his ability to work, the Veteran reported having difficulty hearing his wife.  He added that he seemed to "get by" if he looked at people, and that he had problems hearing in crowds.  As for his tinnitus, it was noted that the impact of the condition on his ordinary conditions of daily life, including his ability to work, was hearing ringing in his ears.  

In a December 2016 addendum, the examiner opined that the Veteran's hearing loss and tinnitus disabilities, in and of themselves, would not preclude the Veteran from being gainfully employed and would have a minimal impact on physical or sedentary employment.  According to the examiner, an environment with reduced ambient noise may be beneficial.  

In addition to the above-noted VA examination reports and lay testimony, the Board observes that VA treatment records during the course of the appeal reflect complaints of right lower extremity weakness and associated difficulty with tripping, ambulating, ascending or descending stairs, and driving.  

	Legal Analysis

When considering the Veteran's service-connected disabilities and their impact on his occupational functioning, and affording the Veteran the benefit of the doubt, the evidence of record supports a finding that his service-connected disabilities have precluded him from securing or following substantially gainful employment.  

Given the symptomatology and functional limitations described in the above-noted VA medical opinions and examination reports, the Veteran would be significantly limited by his service-connected disabilities in both physical and sedentary occupational settings.  In this regard, while the Board acknowledges that the May 2008 examiner opined that the Veteran's low back and right lower extremities would only have a mild effect on sedentary employment, and a mild to moderate functional impact during flare-ups, the probative value of the examiner's assessment is limited by the fact that the examiner did offer specific rationale in support of his opinion.  Thus, it is unclear whether he considered factors such as the effects of the medication used to treat his low back disability.  As noted above, at the VA examination, the Veteran's reported lightheadedness and drowsiness associated with his tramadol use.  

Significantly, the October 2016 examiner opined that the Veteran would have difficulties with position that required more than mild amounts of walking and standing, mild amounts of lifting, and more than moderate amounts of sitting.  The examiner also indicated that the Veteran would require ergonomic modifications and the opportunity to change positions.  In this regard, the Board finds compelling that based on the examination report, the Veteran indicated that during flare-ups, he has difficulty sitting for more than five or ten minutes.  In addition, at the May 2016 hearing, the Veteran indicated that when he was working, he could not sit behind the computer for very long and would have to get up and walk.  While the Board acknowledges that the October 2016 examiner characterized the overall functional limitation associated with the Veteran's low back and radiculopathy disabilities as moderate, the weight of this general assessment is limited by the fact that the examiner did not consider the impact of the medication that the Veteran uses for his low back and radiculopathy disabilities.  As reflected above, throughout the course of the appeal, the Veteran has maintained that the pain medication that he uses for his service-connected disabilities makes him feel drowsy and/or lightheaded, and at the May 2016 hearing, he suggested that his pain medication alone rendered him unable to function for this reason.  The Board notes that the Veteran is competent to report on observable symptoms, such as drowsiness, and the Board has no reason to doubt the Veteran's reports regarding drowsiness associated with his medications.  In this regard, although the record indicates that the Veteran's pain medication is used for both service-connected disabilities, in addition to his non-service connected cervical spine disability, the Board finds that it is appropriate to attribute the effects of the medication to his service-connected disabilities.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

In addition to the physical limitations posed by the Veteran's low back and radiculopathy disabilities and the effects of the medications for these disabilities, the Board also finds significant that the May 2008 audiological examiner indicated that the Veteran's hearing loss disability might restrict his ability to perform work in occupational settings that would require careful listening, such as telephone or security work, and that even with hearing aids, his occupational choices would be limited.  Thus, when considering the above-noted physical limitations and the Veteran's lay contentions, it is unlikely that the Veteran would be able to obtain or maintain either sedentary or physical employment due to his service-connected disabilities.  As such, when resolving doubt in favor of the Veteran, the record supports a finding that his service-connected disabilities prevent him from securing or following a substantially gainful occupation.  Accordingly, the Board concludes that entitlement to a TDIU is warranted.  











	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for the Veteran's cervical spine disability, diagnosed as degenerative disc disease of the cervical spine, is denied.  

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of VA compensation.  






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


